Hughes, J., (after stating the facts.) We find no provision in our statute authorizing the county to refund the purchase money of lands sold by the state, the title to whieh has failed by reason of the fact that the land was forfeited to the state upon an assessment of it for taxation whieh was void. Sections 6700, 6701, Sand. & H. Dig., do not apply to this case. The state did not warrant the title, and gave only a quitclaim deed to The land. Section 4569, San dels & Hill’s Digest, same as section 4246 Mansfield’s Digest, referred to in the ease of Scott v. Mills, 49 Ark. 275. Under a quitclaim deed a grantee cannot recover the purchase money, upon failure of title. 3 Kerr on Real Property, p. 322. It is sometimes thought that in such case the grantee has or should have strong equities to have his purchase mon-ry money refunded. While this may be so, there is no provision of law allowing it. Counties have been said to be “quasi corporations possessing no power and incurring no obligations save those especially conferred or imposed by statute.” Granger v. Pulaski County, 26 Ark. 39. The judgment of the circuit court is reversed, and the action is dismissed.